 

Exhibit 10.69

 

Party A: Shin Kong Life Insurance., Ltd.

Party B: Law Insurance Broker Co., Ltd.

 

Both parties agreed the terms and conditions set forth in this Contract (the
“Contract”) as follows:

 

Article 1

 

This Contract will be effective after it has been agreed and signed and expire
at the end of December 31 each year. If no event set forth in Section 9 or 10.1
happens, then this contract is automatically renewed one-year thereafter
likewise.

 

Article 2

 

The scope of cooperation which is authorized by Party B is as follows:

 

(1)Party B can make the insurance contract on behalf of the insured with Party
A. Party B and its sales can explain insurance product, policy content, terms
and rules of Party B and forward the first phase of the premium of insurance
product to Party A.

(2)Any collection of the proposer, application documents from the insured or the
beneficiary of insurance book, contract changes, insurance, and shall be
forwarded to Party A immediately upon receipt of the Party B.

(3)Party B shall not forward any self-fulfillment part of this contract to be
handled by a third party on behalf of the Party B, including not take any
insurance contract made by any other insurance broker as its own contracts.

 

Article 3

 

Party A shall pay the commission to Party B pursuant to solicit the business of
the commission table as the attachment. If any changes according to the
government law and regulation, Party B can change the table upon agreement with
Party. Such change shall not back to influence any effective insurance contract
made by Party B.

 

Article 4

 

Party A shall pay the commission according to the Article 3. If the client pays
for the insurance product by checks, the commission for 1st year and continuous
years shall be paid after cashing the check.

 

1

 

 

Article 5

 

1.Party B agree that promised amount of responsibility for each contract year,
beginning with its annual life insurance premium income by total real income of
not less than NT $ 600 million, and continues to not less than 80%. Party A has
the right to terminate this Contract if fail to achieve either conditions. If
such fails due to force majeure, Party A shall assist Party B according to
actual circumstance.

2.If the first premium payment by check, the cashing period shall be no more
than 28 days.

3.Party B and its personnel shall forward the money, checks, property and
securities belong to Party A to Party A immediately according to section 30 of
the Regulations Governing Insurance Brokers. Party B shall not offset in order
to receive the commission.

4.During the period that Party B receive the premium from the client and fails
to forward to Party A, all liability and damage caused afterwards shall be
responsible by Party B.

5.Party B solicit the business approved by Party A, except in accordance with
the relevant laws and regulations, the contents of the insurance policy and the
terms of the notes, should honestly inform the customer, not harm Party A’ s
goodwill.

6.Party B shall not alter or change the article of the policy made by Party A
and not make any commitment beyond the article of the policy.

7.If Party B plans to use Party A’s name to make advertisement or marketing,
Party B shall gain prior written consent from Party A.

8.Party B shall provide necessary service to the policyholder agreed by Party A,
and Party A shall provide related information regarding service to Party B.

9.Party B shall not deal any things beyond this Contract with Party A’s name.

10.Except otherwise agreed, under this contract, if the solicitation of business
is invalid, cancellation, termination, policy stopped efficiency, or the sum
insured change or other reasons, not caused by Party A shall return the premiums
to policyholders , Party B shall refund the actual premiums the amount,
according to the ratio of return in respect of insurance contracts has led the
commission and other remuneration, and Party A is derived from payments to be
deducted from the payment.

11.The life insurance contracts solicited by Party B shall comply with the
quality standards of the Party A.

 

2

 

 

(1)If any short-term mortality or bad-quality cases (refer to attachment 2),
Party B shall return all paid commission to Party without argument and Party
retains the right to terminate this Contract.

(2)If any medical claims higher than the standard set by Party A (refer to
attachment 3), Party A has the right to terminate this Contract.

12.Any insurance products approved by the competent authority in sales of
merchandise from Party A notices Party B in the written consent of the insurance
product. Party A plans to cancel a particular Insurance Product or modify its
contents, Party A shall notify Party B in fifteen before, unless the authorities
policy or not attributable to the Party's cause can not be the subject of
notification.

13.Party B may prepare additional material and tools supporting business
operation at its cost. Party B shall gain prior written consent from Party A
when using Party A’s trademark.

14.If it’s necessary to change the operation rules or underwriting rules of the
insurance products, Party A shall notify Party B immediately. All insurance
contracts made prior to such changes will be influenced.

15.Notwithstanding any other provisions of this Contract, the effective date of
all documents received by Party B on behalf of Party will be decided by the
rules of Party A.

16.Party A shall provide the contact window for Party B to deal with consulting,
replying.

 

Article 6

 

Party B shall not sign any contract or provide any commission to the sales
person employed by Party A; any violation of this article will be dealt by
following:

 

1.All insurance will be belong to the original unit.

2.The other party may notify such breaching party in writing to reach the
agreement and stop the above behavior. If such violation is severe, NT 30,000
penalty for each event and not over 3 time half year.

 

Article 7

 

1.Party B is not entitled to receive the initial brokerage for newly entered
insurance contract when the former insurance contract of the insured is
defaulted or surrendered 6 months before the new insurance contract is entered.
Party B shall return the brokerage to Party A when the former insurance contract
of the insured is defaulted or surrendered 6 months after the new insurance
contract is entered.

 

3

 

 

2.However, Party B is still entitled to receive the brokerage base on the
difference of the amount of insurance between the former contact and the new
contract.

 

Article 8

 

1.The Receiving Party shall neither disclose to any third party any Confidential
Information of the Disclosing Party in any manner including written or oral. The
Receiving Party shall not use the Confidential Information except for this
Contract.

2.The Receiving Party shall use at least the degree of care, to avoid disclosure
of such Confidential Information as it uses with respect to its own proprietary
information of like importance, but no less than the same degree of care
generally used by others in the industry to protect their own proprietary
information.

3.This provision shall remain valid after this contract is terminated.

 

Article 9

 

1.Either party may terminate this Contract, at any time, if the other party
breaches any material term of this Contract and fails to cure that breach within
reasonable period after notice thereof from the non-breaching party.

2.The breaching party shall indemnify, defend and hold non-breaching Party
harmless against all damage directly or indirectly arising out of breach of the
terms and conditions of this Agreement or the applicable laws.

 

Article 10

 

1.Either party may terminate this Contract, at any time, if the other party
breaches any material term of this Contract and fails to cure that breach within
reasonable period after notice thereof from the non-breaching party.

2.If either Party is likely to be foreclosed from check clearing services,
liquidated or to be adjudicated bankrupt, the other Party shall have the right
to terminate this Contract.

3.After the termination of this contract, Party B should still carry on
insurance contract made by Party A in this contract until all insurance contract
terminated.

4.The expiration or termination of this Contract shall not prejudice any rights
and obligations incurred under this Contract prior to the expiration or
termination.

 

4

 

 

Article 11

 

Upon the termination of this Contract

 

1.Remuneration Paid to Party B will be limited to the life insurance in the
first year and renewal commissions annual service fee. The payment regarding the
insurance policies will be made by Party A and Party A has the right to offset
any unpaid amount plus interest owed by Party B.

2.If Party B decides to stop the business and Party A agrees to forward the
first year and renewal commissions annual service fee to the third party legally
receive the business. Party A shall have agreement with such third party.

 

Article 12

 

Any matters not agreed in this Contract, the Insurance Law, Civil Law, insurance
broker management rules and relevant laws will be applied.

 

Article 13

 

When the party responsible person is unable to perform their duties, should
immediately apply for a successor agreement to sign and acknowledge this
procedure.

 

Article 14

 

Any waiver, modification, addendum or amendment of any provision of this
Contract will be effective only if in writing and signed by duly authorized
representatives of each party.

 

1.

 

Article 15

 

The parties irrevocably agree that all disputes arising in any way out of this
Contract which may be resolved by lawsuit will be submitted to District Court of
Taipei, Taiwan as the first instance court.

 

Article 16 Copies

 

This Contract will be executed in two copies; one for each party.

 

January 1st, 2011

 

5

